PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Renaud Ligonesche, et al. 
Application No. 16/787,459
Filed: February 11, 2020
For: DEVICE FOR SUPPLYING PRESSURIZED FLUID, AND ASSEMBLY FOR STORING PRESSURIZED FLUID, COMPRISING SUCH A DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 27, 2022, to revive the above-identified 
application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before June 23, 2022, as required by the Notice of Allowance and Fee(s) Due mailed March 23, 2022, which set a period for reply of three (3) months. Accordingly, the abandonment of this application is 
June 24, 2022. A Notice of Abandonment was subsequently mailed on July 1, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form the $1,200.00 issue fee, (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1058.  
Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.
 

/Angela Walker/	
Angela Walker
Paralegal Specialist
Office of Petitions